Exhibit 10.2 

 

Executed Copy

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of February   ,
2020, is made by and among Adjacent Acquisition Co., LLC, a Delaware limited
liability company (the “Buyer”), and the stockholders of Icagen, Inc., a
Delaware corporation listed on the signature pages hereto. Capitalized terms
used herein but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Asset Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, Buyer, Icagen, Inc., a Delaware corporation (“Seller”), Icagen Corp., a
Nevada corporation, XRPro Sciences, Inc., a Delaware corporation, and Caldera
Discovery, Inc., a Delaware corporation, (each, a “Subsidiary”, and the
Subsidiaries, together with Seller, collectively referred to as “Seller”
herein), are parties to an Asset Purchase Agreement dated as of February   ,
2020, pursuant to which Buyer will acquire the assets of Seller’s business
headquartered in Durham, North Carolina (the “Asset Purchase Agreement”);

 

WHEREAS, Seller has determined that the transactions contemplated by the Asset
Purchase Agreement constitute a sale of substantially all of the assets of
Seller under Delaware law, and Seller has agreed with Buyer to call a meeting of
Seller’s stockholders to approve the transaction;

 

WHEREAS, the stockholders of Seller (each, a “Stockholder” and collectively
“Stockholders”) who are parties to this Agreement constitute all of the
directors and executive officers of Seller; and

 

WHEREAS, as a condition and material inducement to Buyer’s willingness to enter
into the Asset Purchase Agreement, and in order to induce Buyer to enter into
the Asset Purchase Agreement, the Stockholders agree to enter into this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE I

VOTING AND SUPPORT AGREEMENT; COVENANTS

 

Section 1.1 Agreement to Vote.

 

(a) Each Stockholder hereby agrees that he, she or it shall, at any meeting of
the Stockholders, however called, or in connection with any written consent of
Stockholders, vote or consent (or caused to be voted or consented), in person or
by proxy all shares they may own of record in Icagen, Inc., whether shares of
Series C Preferred Stock or shares of Common Stock, whether owned on the date
hereof or acquired hereafter by means of dividend, stock split or exercise of
option or warrant (such shares, the “Covered Shares”) (i) in favor of the
adoption of the Asset Purchase Agreement and the approval of the asset purchase
transaction and the other transactions contemplated by the Asset Purchase
Agreement and any other actions contemplated by the Asset Purchase Agreement and
this Agreement and any actions required in furtherance thereof and hereof,
including, without limitation, delivering a written consent in favor thereof as
contemplated by the Asset Purchase Agreement (the “Affirmative Vote”), (ii)
against approval of any proposal made in opposition to, or in competition with,
the Asset Purchase Agreement or the consummation of the asset purchase
transaction, and (iii) against any Acquisition Proposal or any other proposal,
action or transaction involving the Seller, or any of the Subsidiaries
individually, which proposal, action or transaction would impede, frustrate,
prevent or materially delay the consummation of the asset purchase transaction
or the other transactions contemplated by the Asset Purchase Agreement or this
Agreement.

 

 

 

 

(b) Except as set forth in clause (a) of this Section 1.1, each Stockholder
shall not be restricted from voting in favor of, against or abstaining with
respect to any matter presented to the Stockholders.

 

Section 1.2 Prior Proxies. Each Stockholder hereby revokes (or agrees to cause
to be revoked) any proxies that each Stockholder has heretofore granted with
respect to the Covered Shares owned by each Stockholder.

 

Section 1.3 Waiver of Appraisal Rights. Each Stockholder hereby agrees not to
exercise its appraisal rights pursuant to Section 262 of the DGCL or other
relevant provisions of the DGCL with respect to the asset purchase transaction,
the Asset Purchase Agreement or the transactions contemplated thereby.

 

Section 1.4 Review of Asset Purchase Agreement; Joinder. Each Stockholder hereby
acknowledges receipt of the Asset Purchase Agreement and acknowledges having had
sufficient opportunity to review the Asset Purchase Agreement and the related
agreements to be entered in connection with the transactions contemplated
thereby (the “Related Documents”) with independent legal, accounting and
financial advisors. Each Stockholder fully understands and agrees to the terms
and conditions contained, and the transactions provided for, in the Asset
Purchase Agreement and the Related Documents.

 

Section 1.5 No Inconsistent Agreement. Each Stockholder hereby covenants and
agrees that each Stockholder has not entered into and shall not enter into any
agreement that would restrict, limit or interfere with the performance of each
Stockholder’s obligations hereunder.

 

Section 1.6 No Transfer. Without the prior written consent of Buyer, during the
term of this Agreement, each Stockholder hereby agrees not to, directly or
indirectly, (a) grant any proxies or enter into any voting trust or other
agreement or arrangement with respect to the voting of any Covered Shares or (b)
sell, assign, transfer, encumber or otherwise dispose of (including, without
limitation, by merger, consolidation or otherwise by operation of law), or enter
into any contract, option or other arrangement or understanding with respect to
the direct or indirect assignment, transfer, encumbrance or other disposition of
(including, without limitation, by merger, consolidation or otherwise by
operation of law), any Covered Shares.

 

2

 



 



ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties of each Stockholder. Each Stockholder
hereby represents and warrants to Buyer, severally and not jointly, as follows:

 

(a) Organization and Good Standing. Each Stockholder that is not an individual
is an entity duly formed, validly existing, and in good standing under the laws
of its organization.

 

(b) Power and Authority. Each Stockholder has all requisite power and authority
to execute and deliver this Agreement and to perform his, her or its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by each Stockholder of this Agreement,
and the consummation of the transactions contemplated hereby, have been duly and
validly authorized by all necessary action on the part of each Stockholder, and,
if an entity, no other or further action or proceeding on the part of each
Stockholder or its equity holders is necessary to authorize the execution and
delivery by each Stockholder of this Agreement and the consummation by it of the
transactions contemplated hereby. This Agreement has been, duly and validly
executed and delivered by each Stockholder and, assuming the due and valid
authorization, execution and delivery by the other parties hereto and thereto,
this Agreement constitutes the legal, valid and binding obligations of each
Stockholder, enforceable against him, her or it in accordance with its terms and
conditions, except as enforceability may be limited by bankruptcy Laws, other
similar Laws affecting creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable remedies.

 

(c) No Conflicts. The execution, delivery and performance by each Stockholder of
this Agreement and the consummation of the transactions contemplated hereby, do
not (i) in the case of a Stockholder who is an entity violate or conflict with
any provision of the charter or other governing documents of such Stockholder;
(ii) violate any Law or Order to which each Stockholder is subject; or (iii)
conflict with, result in a breach or violation of, constitute a default under,
require a consent or waiver under, result in the acceleration of, or create in
any party the right to accelerate, terminate, modify or cancel, any material
contract to which each Stockholder is a party.

 

(d) Acknowledgment. Each Stockholder understands and acknowledges that Buyer is
entering into the Asset Purchase Agreement in reliance upon each Stockholder’s
execution and delivery of this Agreement.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1 Termination. This Agreement and all of its provisions shall
terminate and be of no further force or effect at the time of Closing under the
Asset Purchase Agreement, or upon the termination of the Asset Purchase
Agreement in accordance with its terms.

 



3

 



 

Section 3.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to its
conflicts of law doctrines).

 

Section 3.3 Submission to Jurisdiction. Each party hereto, for itself and its
successors and assigns, irrevocably agrees that any Proceeding arising out of or
relating to this Agreement or any of the transactions contemplated hereby shall
be brought and determined in the Court of Chancery of the State of Delaware or,
to the extent such court does not have subject matter jurisdiction, the United
States District Court for the District of Delaware or, to the extent that
neither of the foregoing courts has jurisdiction, the Superior Court of the
State of Delaware; (and each such party shall not bring any Proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
hereby in any court other than the aforesaid courts), and each party hereto, for
itself and its successors and assigns and in respect to its property, hereby
irrevocably submits with regard to any such Proceeding, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
party, for itself and its successors and assigns, hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any such Proceeding: (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
lawfully serve process; (b) that it or its property is exempt or immune from
jurisdiction of such court or from any legal process commenced in such courts
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise); and (c) that
(i) such Proceeding in any such court is brought in an inconvenient forum; (ii)
the venue of such Proceeding is improper; and (iii) this Agreement, any of the
transactions contemplated hereby or the subject matter hereof or thereof, may
not be enforced in or by such courts.

 

Section 3.4 Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS. EACH PARTY
HERETO CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF ANY SUCH PROCEEDING; (II) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY; AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 3.4.

 

Section 3.5 Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder will be assigned (including by
operation of law) without the prior written consent of Buyer and each
Stockholder; provided, however, that (i) Buyer may, without such consent, assign
any of its rights or delegate any of its duties under this Agreement to any
Affiliate of Buyer, and (ii) any or all of the rights and interests and/or
obligations of Buyer under this Agreement: (A) may be assigned and/or delegated
to any purchaser of substantially all of the assets of Buyer; and (B) may be
assigned as a matter of law to the surviving entity in any merger,
consolidation, share exchange or reorganization involving Buyer.

 



4

 

 

Section 3.6 Specific Performance. The parties agree that irreparable damage may
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the chancery court or any other
state or federal court within the State of Delaware, this being in addition to
any other remedy to which such party is entitled at law or in equity.

 

Section 3.7 Amendment. This Agreement may not be amended, changed, supplemented,
waived or otherwise modified or terminated, except upon the execution and
delivery of a written agreement executed by the parties hereto.

 

Section 3.8 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

Section 3.9 Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given (a) if personally delivered, on the date of delivery; (b) if delivered by
express courier service of national standing for next day delivery (with charges
prepaid), on the Business Day following the date of delivery to such courier
service; (c) if delivered by telecopy (with confirmation of delivery), on the
date of transmission if on a Business Day before 5:00 p.m. local time of the
recipient party (otherwise on the next succeeding Business Day); (d) if
delivered by electronic mail, upon confirmation of successful transmission or
appropriate response, on the date of transmission if on a Business Day before
5:00 p.m. local time of the business address of the recipient party (otherwise
on the next succeeding Business Day); and (e) if deposited in the United States
mail, first-class postage prepaid, on the date of delivery, in each case to the
appropriate addresses or facsimile numbers set forth below (or to such other
addresses or facsimile numbers as a party may designate by notice to the other
parties in accordance with this Section 3.9):

 



  If to Buyer:           Adjacent Acquisition Co., LLC     c/o Ligand
Pharmaceuticals Incorporated     3911 Sorrento Valley Blvd., Suite 110     San
Diego, CA 92121     Attention: Chief Financial Officer



 

5

 

 



  With a copy to:         Ligand Pharmaceuticals Incorporated     3911 Sorrento
Valley Blvd., Suite 110     San Diego, CA 92121     Attention: General Counsel



  If to the Stockholders:       At the address shown in the signature pages
hereto, including email.         with a copy to (which will not constitute
notice):         Gracin & Marlow, LLP     The Chrysler Building     405
Lexington Avenue, 26th Floor     New York, New York 10174     Attention: Leslie
Marlow



Section 3.10 Counterparts. This Agreement may be executed in two or more
counterparts (any of which may be delivered by facsimile or electronic
transmission), each of which shall constitute an original, and all of which
taken together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

6

 



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 



  PARENT:         ADJACENT ACQUISITION CO., LLC       /s/ Charles Berkman    By:
                          Charles Berkman    Printed Name       Manager   Title



 



[Signature Page to Voting and Support Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 



  STOCKHOLDER:       /s/ Richard Cunningham   Signature       Richard Cunningham
  Printed Name       c/o Gracin & Marlow, LLP   The Chrysler Building   405
Lexington Avenue, 26th Floor   New York, New York 10174

 



[Signature Page to Voting and Support Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 



  STOCKHOLDER:       /s/ Douglas Krafte   Signature       Douglas Krafte  
Printed Name       c/o Gracin & Marlow, LLP   The Chrysler Building   405
Lexington Avenue, 26th Floor   New York, New York 10174

 



[Signature Page to Voting and Support Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 



  STOCKHOLDER:       /s/ Mark Korb   Signature       Mark Korb   Printed Name  
    c/o Gracin & Marlow, LLP   The Chrysler Building   405 Lexington Avenue,
26th Floor   New York, NewYork 10174







[Signature Page to Voting and Support Agreement]

 

 

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

 

STOCKHOLDER:



   





  /s/ Timothy Tyson   Signature       Timothy Tyson   Printed Name       c/o
Gracin & Marlow, LLP   The Chrysler Building   405 Lexington Avenue, 26th Floor
  New York, New York 10174

 

[Signature Page to Voting and Support Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

 

STOCKHOLDER:

 

  /s/ Vincent Palmieri







Signature       Vincent Palmieri   Printed Name       c/o Gracin & Marlow, LLP  
The Chrysler Building   405 Lexington Avenue, 26th Floor   New York, New York
10174



 

[Signature Page to Voting and Support Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

  STOCKHOLDER:       /s/ Michael Taglich    Signature       Michael Taglich   
Printed Name       c/o Gracin & Marlow, LLP   The Chrysler Building   405
Lexington Avenue, 26th Floor   New York, New York 10174

 

[Signature Page to Voting and Support Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 



  STOCKHOLDER:       /s/ Robert Taglich   Signature       Robert Taglich  
Printed Name       c/o Gracin & Marlow, LLP   The Chrysler Building   405
Lexington Avenue, 26th Floor   New York, New York 10174



[Signature Page to Voting and Support Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 



  STOCKHOLDER:       /s/ Edward Roffman



  Signature       Edward Roffman   Printed Name       c/o Gracin & Marlow, LLP  
The Chrysler Building   405 Lexington Avenue, 26th Floor   New York, New York
10174

 



[Signature Page to Voting and Support Agreement]

 



 

 

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 



  STOCKHOLDER:       /s/ Clive Kabatznik





  Signature       Clive Kabatznik   Printed Name       c/o Gracin & Marlow, LLP
  The Chrysler Building   405 Lexington Avenue, 26th Floor   New York, New York
10174

 

[Signature Page to Voting and Support Agreement]

 



 



